PETEBS, J.
The ground' relied on for a rehearing in this case is the defective service of the pro'eess upon the minor defendants, who were under the age of fourteen, when the bill was filed in the court below.
This allegation is but a new assignment of error, not insisted on in this court before. The record shows that the minor defendants answered the bill by guardian ad litem; and although this was not very regularly done, no objection was made to the irregularity in the court below or heretofore in this court. The rule of practice requires that the error complained of shall be concisely stated in writing, so as to point out in what the error consists. Errors not so assigned are to be regarded as waived. And the assignment will not be sufficient if it is merely general, and not particular, and directed to that portion of the record in which the error complained of is supposed to exist. — Eslava v. Lepretre, 21 Ala. 504; Freeman v. Swan, 22 Ala. 106; Curry v. Woodward, 44 Ala. 305. And when the error is properly assigned, this court will not feel bound to notice it, unless it is pressed in the brief or the argument of the counsel for the appellants on the hearing, except, perhaps, a want of jurisdiction. — Arrington et al. v. Roach, Adm’r, 42 Ala. 155; Henderson, Adm’r, v. Huey et al., 45 Ala. 275, 284; Long v. Rodgers, 19 Ala. 321; Withers v. Spears, 27 Ala. 455; Howard v. Coleman, 36 Ala. 604. There were four assignments of error made upon the record at the hearing. There are none of them that raise the objection insisted on in this application. An objection not insisted on is an objection waived. — Evans v. St. John, 9 Port. 186, and cases supra. Governed by the practice *659established by tbe foregoing authorities, the rehearing is ■denied, with costs.
[Note by Repobteb. — After the denial of the Jirst application for rehearing, the appellants made another, which was denied, with costs. The main opinion in the case was delivered at.the June Tex-m, 1871.]